

115 HR 2063 IH: Opioid Preventing Abuse through Continuing Education Act of 2017
U.S. House of Representatives
2017-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2063IN THE HOUSE OF REPRESENTATIVESApril 6, 2017Mr. Schneider introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Controlled Substances Act to require certain training as a condition of registration
			 to prescribe or dispense opioids for the treatment of pain or pain
			 management, and for other purposes.
	
 1.Short titleThis Act may be cited as the Opioid Preventing Abuse through Continuing Education Act of 2017 or the Opioid PACE Act of 2017. 2.Practitioner education (a)Training requirements (1)In generalSection 303(f) of the Controlled Substances Act (21 U.S.C. 823(f)) is amended—
 (A)by redesignating paragraphs (1) through (5) as subparagraphs (A) through (E), respectively; (B)by striking (f) The Attorney General and inserting (f)(1) Subject to paragraph (2), the Attorney General; and
 (C)by adding at the end the following:  (2) (A)To be registered under paragraph (1) to prescribe or otherwise dispense opioids for the treatment of pain, or pain management, a practitioner (other than a hospital, a pharmacy, a pharmacist, or a veterinarian) shall comply with the 12-hour training requirement of this paragraph at least once during each 3-year period.
 (B)The training requirement of this paragraph is that the practitioner has completed not less than 12 hours of training (through classroom situations, seminars at professional society meetings, electronic communications, or otherwise) with respect to—
 (i)pain management treatment guidelines and best practices, (ii)early detection of opioid addiction, and
 (iii)the treatment and management of opioid-dependent patients, that is provided by the American Society of Addiction Medicine, the American Academy of Addiction Psychiatry, the American Medical Association, the American Osteopathic Association, the American Psychiatric Association, the American Academy of Pain Management, the American Pain Society, the American Academy of Pain Medicine, the American Board of Pain Medicine, the American Society of Interventional Pain Physicians, or any other organization that the Secretary determines is appropriate for purposes of this paragraph.. (2)FundingThe Drug Enforcement Administration shall fund the enforcement of the requirements specified in section 303(f)(2) of the Controlled Substances Act (as added by paragraph (1)) through the use of a portion of the licensing fees paid by controlled substance prescribers under the Controlled Substances Act (21 U.S.C. 801 et seq.).
				(b)Establishment of training modules
 (1)In generalThe Secretary of Health and Human Services shall establish or support the establishment of one or more training modules to be used to meet the training requirement under section 303(f)(2) of the Controlled Substances Act (as added by subsection (a)(1)).
 (2)Eligible entitiesTo be eligible to receive support under paragraph (1), an entity shall be— (A)one of the organizations listed in subparagraph (B) of section 303(f)(2) of the Controlled Substances Act (as added by subsection (a)(1)); or
 (B)any other organization that the Secretary determines is appropriate to provide training under such section 303(f)(2).
 (3)Authorization of appropriationsTo carry out this subsection, there is authorized to be appropriated $1,000,000 for each of fiscal years 2018 through 2022.
				